Citation Nr: 0626008	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  98-04 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.

(Service connection for posttraumatic stress disorder (PTSD) 
is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The record reveals that despite prior remands requiring 
proper notice under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2005), the veteran still has not 
received adequate notice.  

Such notice must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim, to include all 
aspects of that claim, such as the elements of service 
connection and the establishment of disability ratings and 
effective dates; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also, Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

The AOJ attempted to provide this notice to the veteran in 
correspondence dated in December 2003; however, this notice 
is deficient for three reasons.  It failed to describe the 
elements necessary to establish service connection.  It did 
not instruct the veteran to submit any evidence he had in his 
possession.  Finally, it does not explain the methods by 
which effective dates and disability ratings are ascertained, 
now required by Dingess/Hartman, id.  Corrective notice must 
be sent before the Board may adjudicate the claim. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Please notify the veteran of the 
information and evidence necessary to 
substantiate his claim for service 
connection.  Also notify him of the 
regulations for ascertaining the effective 
dates of the establishment of service 
connection and disability ratings, as well 
as the criteria by which those ratings are 
determined.  This notice must indicate 
which information and evidence VA would 
seek to provide and which information and 
evidence he is expected to provide.  
Request the veteran to "provide any 
evidence in [his] possession that pertains 
to the claim."  

2.  Thereafter, readjudicate the issue on 
appeal.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



___________________________                           
___________________________
                  J. E. DAY                                                                
A. BRYANT
           Veterans Law Judge			    Veterans Law 
Judge
      Board of Veterans' Appeals			Board of 
Veterans' Appeals


___________________________
CONSTANCE B.TOBIAS
            Veterans Law Judge
      Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


